  Case 1:20-cv-00513-RGA Document 9 Filed 08/07/20 Page 1 of 2 PageID #: 580




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 HUVEPHARMA EOOD and
 HUVEPHARMA, INC.,

                Plaintiffs;                         C.A. No. 20-513-RGA

         v.


 BASF CORPORATION and
 BASF SE,

                Defendants.


      STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING
                APPEAL OF THE INTER PARTES REVIEW DECISION

        WHEREAS, Plaintiffs Huvepharma EOOD and Huvepharma, Inc. (“Plaintiffs”) filed their

complaint against Defendants BASF Corporation and BASF SE (collectively “Defendants”)

asserting U.S. Patent No. 8,993,300 (the “’300 patent”) on April 15, 2020 (the “Complaint”);

        WHEREAS, the parties in the above-captioned matter agreed, and the Court ordered, that

Defendants would answer, move, or otherwise respond to the Complaint by August 10, 2020 (D.I.

7);

        WHEREAS, BASF SE agreed to accept service of process and waive its defenses for

service of process and insufficiency of process under Fed. R. Civ. P. 12(b)(4) and 12(b)(5), and

expressly reserved any objections to personal jurisdiction or venue (D.I. 7);

        WHEREAS, proceedings in the matter of HuvePharma EOOD, et al. v. E.I. DuPont

Nemours and Company, et al., C.A. No. 18-914-RGA (the “Related Matter”) were stayed on

August 21, 2019, due to the Inter Partes Review (“IPR”) proceedings in the United States Patent

Trial and Appeal Board (“PTAB”);
  Case 1:20-cv-00513-RGA Document 9 Filed 08/07/20 Page 2 of 2 PageID #: 581




          WHEREAS, in Associated British Foods PLC v. Cornell Research Foundation, Inc., IPR

2019-00577, the PTAB issued a final written decision on July 23, 2020 (the “IPR Decision”)

finding all of the claims of the ’300 patent unpatentable (Ex. A); and

          WHEREAS, the Plaintiffs in the Related Matter plan to appeal the IPR Decision;

          IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiffs and

Defendants, subject to the approval of the Court, that all deadlines and proceedings in the above-

captioned matter shall be stayed pending final resolution of any appeal of the IPR decision. In

addition, to the extent no appeal of the IPR decision is timely filed by or on behalf of Plaintiffs,

the above-captioned matter shall be promptly dismissed with prejudice by Plaintiffs. BASF SE

hereby expressly reserves all objections as to personal jurisdiction or venue should the stay be

lifted.

Dated: August 7, 2020

BAYARD, P.A.                                        DLA PIPER LLP (US)

/s/ Stephen B. Brauerman                            /s/ Brian A. Biggs
Stephen B. Brauerman (No. 4952)                     Brian A. Biggs (DE Bar No. 5591)
600 N. King Street Suite 400                        1201 North Market Street, Suite 2100
Wilmington, DE 19801                                Wilmington, DE 19801-1147
Telephone: 302.658.6395                             Telephone: 302.468.5700
Facsimile: 302.655.5000                             Facsimile: 302.394.2341
sbrauerman@bayardlaw.com                            brian.biggs@us.dlapiper.com

Attorneys for Huvepharma EOOD and                   Attorneys for Defendants BASF
Huvepharma, Inc.                                    Corporation and BASF SE




SO ORDERED this _ _ day of August, 2020


                                                     ________________________________
                                                       United States District Court Judge
